Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
       Claims 1-12 are pending and have been examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (30A; Fig 2B; [0128]) = (element 30A; Figure No. 2B; Paragraph No. [0128]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

Claims 1-5, 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 20210296536 A1 – hereinafter Wang) in view of Jeong et al. (US 20110204402 A1 – hereinafter Jeong) and in further view of Bergbauer et al. (US 20130221369 A1 – hereinafter Bergbauer).
	Regarding Claim 1, Wang teaches a light-emitting diode chip structure (see the entire document; Fig. 1B; specifically, [0016], and as cited below), comprising:

    PNG
    media_image1.png
    253
    484
    media_image1.png
    Greyscale

Wang Fig. 1B
a substrate (100; Fig. 1B – “a substrate 100” – [0016]); 
a contact layer (102 – “contact layer 102”), the contact layer disposed on the substrate (100); 
a light-emitting semiconductor layer ({104, 103}), the light-emitting semiconductor layer ({104, 103}) disposed on the contact layer (102); 
an insulating protective layer (107 – “a protective layer 107”), the insulating protective layer (107) covering the contact layer (102) and the light-emitting semiconductor layer ({104, 103}), and 
the insulating protective layer (107) including a first opening (107b – “a second opening 107b”) exposing the light-emitting semiconductor layer ({104, 103}), and a second opening (107a – “a first opening 107a”) exposing the contact layer (102); 
a metal conductive layer (109), the metal conductive layer (109) disposed on the insulating protective layer (107), one end of the metal conductive layer passing through the first opening (107b) to be electrically connected to the light-emitting semiconductor layer (109 connects to ({104, 103}) via opening 107b), and the other end of the metal conductive layer extended on a horizontal plane of the contact layer where the light-emitting semiconductor layer is not disposed thereon (left end of 109 is extended on a horizontal plane of 102 where light-emitting semiconductor layer ({104, 103}) is not present); 
a second electrode pad (108 – “first electrode pad 108”), the second electrode pad (108) passing through the second opening (107a) to be disposed on the contact layer (102) and located on one lateral side of the light-emitting semiconductor layer ({104, 103}).
But, Wang as applied above does not expressly disclose the contact layer 102 is a metal contact layer and a first electrode pad, the first electrode pad disposed on the metal conductive layer and located on one lateral side of the light-emitting semiconductor layer.
In related art, Jeong teaches a metal contact layer 162 disposed on substrate 110 and under light-emitting layer 145 (Jeong Fig. 1. “The second layer 162 includes metallic material ….. For instance, the second layer 162 may include at least one selected from Ag, Rh, Ni, Au, Pd, Ir, Ti, Pt, W, and Al” – [0041]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the metal contact layer 162 as taught by Jeong into Wang.
The ordinary artisan would have been motivated to integrate Jeong structure into Wang structure in the manner set forth above for, at least, this integration will provide a metal contact layer “having high reflective efficiency to effectively reflect the light emitted from the light emitting structure 145” – Jeong – [0041].
But, the combination of Wang and Jeong does not expressly disclose a first electrode pad, the first electrode pad disposed on the metal conductive layer and located on one lateral side of the light-emitting semiconductor layer.
In a related art, Bergbauer teaches a bonding wire 17 that is disposed on a contact surface 16 so that 17 and 16 are bonded together (Bergbauer Fig. 2 and [0075]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the bonding wire 17 that is disposed on a contact surface 16 so that 17 and 16 are bonded together as is taught by Bergbauer into the combination of Wang and Jeong.
The ordinary artisan would have been motivated to integrate Bergbauer structure into the combination of Wang and Jeong structure in the manner set forth above for, at least, this integration will provide an external electrical contacting of the semiconductor chip by the bonding were 17 – Bergbauer – [0075].


Regarding Claim 2, the combination of Wang, Jeong and Bergbauer teaches wherein the first opening surrounds a contour edge of the light-emitting semiconductor layer (Wang Fig. 1B shows first opening 107b surrounds a contour edge of the light-emitting semiconductor layer ({104, 103})), and the metal conductive layer is electrically connected to the contour edge of the light-emitting semiconductor layer (Wang Fig. 1B shows the metal conductive layer 109 connected to the light-emitting semiconductor layer ({104, 103})).
Regarding Claim 3, the combination of Wang, Jeong and Bergbauer teaches wherein the metal conductive layer covers lateral sides of the light-emitting semiconductor layer (Wang Fig. 1B shows left portion of the metal conductive layer 109 covers lateral sides of the light-emitting semiconductor layer ({104, 103})).
Regarding Claim 4, the combination of Wang, Jeong and Bergbauer teaches wherein the metal conductive layer includes an auxiliary circuit extending to reach a middle area of the light-emitting semiconductor layer (Wang Fig. 1B shows the metal conductive layer 109 reaches the middle area of the light-emitting semiconductor layer ({104, 103}) via the contact layer 104).
Regarding Claim 5, the combination of Wang, Jeong and Bergbauer teaches wherein a contour edge of the light-emitting semiconductor layer is rectangular (Wang Fig. 1A shows (top view) 103 is rectangular).
But, Wang does not expressly disclose an area of the light-emitting semiconductor layer is less than 50000 µm2.
However, it would have been obvious to one of ordinary skill to determine the optimum area of the light-emitting semiconductor layer (see In re Aller, Lacey, and Hall (10 USPQ 233-237).  It is not inventive to discover optimum or workable areas by routine experimentation.  Note that the specification contains no disclosure of either the critical nature of the claimed area or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical (see In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed. Cir. 1990)). Here, one skilled in the art would be able to arrive at an area of the light-emitting semiconductor layer is less than 50000 µm2 via routine optimization.
Regarding Claim 8, the combination of Wang, Jeong and Bergbauer teaches wherein the lateral side of the first electrode pad and the lateral side of the second electrode pad are located on different sides of the light-emitting semiconductor layer (Wang Fig. 1B shows 109 on the left side of the LED and 108 is on the right side).
Regarding Claim 9, the combination of Wang, Jeong and Bergbauer teaches claim 1 from which claim 9 depends.
But, Wang does not expressly disclose wherein the substrate and the metal contact layer are fixed by an adhesive layer.
However, Jeong teaches substrate 110 and metal contact layer 162 are fixed by an adhesive layer 161 (Jeong Fig. 1. “The first layer 161 may selectively include p-ohmic metal or n-ohmic metal depending on material or polarity of the protective layer 120 to make ohmic contact or Schottky contact with the protective layer 120. Preferably, the first layer 161 includes material having superior adhesive property”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the adhesive layer 161 between the substrate 110 and the metal contact layer 162 as taught by Jeong into the combination of Wang, Jeong and Bergbauer.
The ordinary artisan would have been motivated to integrate Jeong structure into the combination of Wang, Jeong and Bergbauer structure in the manner set forth above for, at least, this integration will enable layer 162 to attach to substrate 110 strongly due to the superior adhesive property of layer 161 – see Jeong – [0040].

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Jeong and Bergbauer and in further view of Cai (US 20210408349 A1 – hereinafter Cai).
Regarding Claim 6, the combination of Wang, Jeong and Bergbauer teaches claim 1 from which claim 6 depends.
But, the combination of Wang, Jeong and Bergbauer teaches does not expressly disclose wherein the lateral side of the first electrode pad and the lateral side of the second electrode pad are located on a same side of the light-emitting semiconductor layer.
However, it is well known in the art to place the first electrode and the second electrode on the same side of the light-emitting layer as is also taught by Cai (Cai teaches in Fig. 13 “The first electrode 31 and the second electrode 32 are electrically connected to the light-emitting body respectively and are on a same side of the light-emitting body” – [0063]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the forming of first electrode pad and the lateral side of the second electrode pad are located on a same side of the light-emitting semiconductor layer as taught by Cai into the combination of Wang, Jeong and Bergbauer.
The ordinary artisan would have been motivated to integrate Cai structure into the combination of Wang, Jeong and Bergbauer structure in the manner set forth above for, at least, this integration will enable connecting the first and second electrodes of an LED to other compatible device with ease and for efficient signal transmission.
Regarding Claim 7, the combination of Wang, Jeong, Bergbauer and Cai teaches claim 6 from which claim 7 depends.
But, the combination of Wang, Jeong and Bergbauer teaches does not expressly disclose wherein the first electrode pad and the second electrode pad are arranged in parallel along a longitudinal direction.
However, it is well known in the art to place the first electrode pad and the second electrode pad are arranged in parallel along a longitudinal direction as is also taught by Cai (Cai in Fig. 13 shows first electrode 31 and second electrode 32 are arranged in parallel along a longitudinal direction).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate wherein the first electrode pad and the second electrode pad are arranged in parallel along a longitudinal direction as taught by Cai into the combination of Wang, Jeong and Bergbauer.
The ordinary artisan would have been motivated to integrate Cai structure into the combination of Wang, Jeong and Bergbauer structure in the manner set forth above for, at least, this integration will enable connecting the first and second electrodes of an LED to other compatible device with ease and for efficient signal transmission.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Jeong and Bergbauer and in further view of Lu (US 8119427 B1 – hereafter Lu).
Regarding Claim 10, the combination of Wang, Jeong and Bergbauer teaches claim 1 from which claim 10 depends.
But, the combination of Wang, Jeong and Bergbauer teaches does not expressly disclose wherein a bottom contact layer with magnetism is disposed under the substrate.
However, it is well known in the art to dispose a bottom contact layer with magnetism under the substrate of LED chip as is also taught by Lu (Lu teaches in Fig. 1, LED chip 120 having magnetic material 122 coated on the back side of the LED chip 120 – C5 L17).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate wherein a bottom contact layer with magnetism is disposed under the substrate as taught by Lu into the combination of Wang, Jeong and Bergbauer.
The ordinary artisan would have been motivated to integrate Lu structure into the combination of Wang, Jeong and Bergbauer structure in the manner set forth above for, at least, this integration will enable “thereby holding the LED chip 120 in place against the bottom 125 of the packaging cup 124” – Lu C5 L12.
Regarding Claim 11, the combination of Wang, Jeong, Bergbauer and Lu teaches claim 10 from which claim 11 depends.
But, the combination of Wang, Jeong and Bergbauer teaches does not expressly disclose wherein a material of the bottom contact layer is selected from any one of the group consisting of ferromagnetic film, polymer with ferromagnetic material powder, and ceramic with ferromagnetic material powder.
However, Lu teaches “the back side of an LED chip 120 is coated with a thin layer of a magnetic material 122 such as Fe, Co, Ni, Mn, or any combination thereof” – C4 L64).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate wherein a material of the bottom contact layer is selected from any one of the group consisting of ferromagnetic film, polymer with ferromagnetic material powder, and ceramic with ferromagnetic material powder as taught by Lu into the combination of Wang, Jeong and Bergbauer.
The ordinary artisan would have been motivated to integrate Lu structure into the combination of Wang, Jeong and Bergbauer structure in the manner set forth above for, at least, this integration will enable “thereby holding the LED chip 120 in place against the bottom 125 of the packaging cup 124” – Lu C5 L12.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Jeong and Bergbauer and in further view of Hsieh et al. (US 20080308832 A1 – hereinafter Hsieh).
Regarding Claim 12, the combination of Wang, Jeong and Bergbauer teaches claim 1 from which claim 12 depends.
While Wang teaches a contour edge of the light-emitting semiconductor layer is rectangular (Wang Fig. 1A shows (top view) 103 is rectangular), Wang does not expressly teach wherein the light-emitting semiconductor layer includes a P-type semiconductor layer, a quantum well and an N-type semiconductor layer stacked in sequence, wherein the P-type semiconductor layer is electrically connected to the metal contact layer, the N-type semiconductor layer is electrically connected to the metal conductive layer, and wherein a length of a long side of the light-emitting semiconductor layer is defined as W, a height of the N-type semiconductor layer is defined as H, and W/H is less than 75.
However, it is well known in the art wherein the light-emitting semiconductor layer includes a P-type semiconductor layer, a quantum well and an N-type semiconductor layer stacked in sequence as is also taught by Hsieh (Hsieh teaches in Fig. 3, a P-type semiconductor layer 214, an active layer 213 and an n-type semiconductor layer 212 sequentially disposed on the substrate to for the LED layers, also see [0028].
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate wherein the light-emitting semiconductor layer includes a P-type semiconductor layer, a quantum well and an N-type semiconductor layer stacked in sequence as taught by Hsieh into the combination of Wang, Jeong and Bergbauer.
The ordinary artisan would have been motivated to integrate Hsieh structure into the combination of Wang, Jeong and Bergbauer structure in the manner set forth above for, at least, this integration will enable one skilled in the art for a functioning LED.
The combination of Wang, Jeong, Bergbauer and Hsieh further teaches wherein the P-type semiconductor layer is electrically connected to the metal contact layer (Hsieh’s 214 connects to Jeong’s 162 in the combination), the N-type semiconductor layer is electrically connected to the metal conductive layer (Hsieh’s 212 connects to Wang’s 109 in the combination).
But, none teaches wherein a length of a long side of the light-emitting semiconductor layer is defined as W, a height of the N-type semiconductor layer is defined as H, and W/H is less than 75.
However, it is seen in Hsieh that long side of the light-emitting semiconductor layer W is much bigger than the N-type semiconductor layer 212 H. Therefore, it would have been obvious to one of ordinary skill to determine the optimum W/H ratio to be less than 75 (see In re Aller, Lacey, and Hall (10 USPQ 233-237).  It is not inventive to discover optimum or workable sizes by routine experimentation.  Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical (see In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed. Cir. 1990)).  Here, one would be able to determine the optimum W/H ratio to be less than 75 via routine optimization.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A. RAHMAN whose telephone number is (571) 270-0168 and email is mohammad.rahman5@uspto.gov. The examiner can normally be reached on Mon-Fri 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571) 272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
       Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD A RAHMAN/
Examiner, Art Unit 2898

/FARUN LU/Primary Examiner, Art Unit 2898